


117 S1187 IS: Eliminating Global Market Distortions To Protect American Jobs Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1187
IN THE SENATE OF THE UNITED STATES

April 15, 2021
Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Tariff Act of 1930 to improve the administration of antidumping and countervailing duty laws, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Eliminating Global Market Distortions To Protect American Jobs Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents.
TITLE I—Successive investigations
Sec. 101. Establishment of special rules for determination of material injury in the case of successive antidumping and countervailing duty investigations.
Sec. 102. Initiation of successive antidumping and countervailing duty investigations.
Sec. 103. Issuance of determinations with respect to successive antidumping and countervailing duty investigations.
TITLE II—Responding to market distortions
Sec. 201. Addressing cross-border subsidies in countervailing duty investigations.
Sec. 202. Modification of definition of ordinary course of trade to specify that an insufficient quantity of foreign like products constitutes a situation outside the ordinary course of trade.
Sec. 203. Modification of adjustments to export price and constructed export price with respect to duty drawback.
Sec. 204. Modification of determination of constructed value to include distortions of costs that occur in foreign countries.
Sec. 205. Special rules for calculation of cost of production and constructed value to address distorted costs.
TITLE III—Preventing circumvention
Sec. 301. Modification of requirements in circumvention inquiries.
Sec. 302. Requirement of provision by importer of certification by importer or other party.
Sec. 303. Clarification of authority for Department of Commerce regarding merchandise covered by antidumping and countervailing duty proceedings.
Sec. 304. Asset requirements applicable to nonresident importers.
TITLE IV—Countering currency undervaluation
Sec. 401. Investigation or review of currency undervaluation under countervailing duty law.
Sec. 402. Determination of benefit with respect to currency undervaluation.
TITLE V—General provisions
Sec. 501. Application to Canada and Mexico.
Sec. 502. Effective date.
ISuccessive investigations
101.Establishment of special rules for determination of material injury in the case of successive antidumping and countervailing duty investigations
(a)In generalSection 771(7) of the Tariff Act of 1930 (19 U.S.C. 1677(7)) is amended— (1)by redesignating subparagraphs (E) through (J) as subparagraphs (F) through (K), respectively;
(2)in subparagraph (I), as redesignated by paragraph (1)— (A)by striking subparagraph (G)(ii) and inserting subparagraph (H)(ii); and
(B)by striking subparagraph (F) and inserting subparagraph (G); and (3)by inserting after subparagraph (D) the following:

(E)Special rules for successive investigations
(i)In general
(I)Evaluation of impact on domestic industryIn evaluating the impact of imports of the merchandise on producers of domestic like products under subparagraph (C)(iii), the Commission shall— (aa)assess the condition of the domestic industry as found in a recently completed investigation;
(bb)assess the effect of a concurrent investigation or recently completed investigation on trade and the financial performance of the domestic industry, including whether the imports are likely to lead to the continuation or recurrence of material injury determined by the Commission in any concurrent investigation or recently completed investigation; and (cc)take into account and include in the record any prior injury determinations by the Commission with respect to imports of the merchandise, including the volume, price effect, and impact of those imports on the domestic industry as determined in a concurrent investigation or recently completed investigation.
(II)Effect of recent improvement on material injury determinationFor the purposes of this subparagraph, the Commission may not find that there is no material injury or threat of material injury to a domestic industry based on recent improvements in the industry’s performance, such as an increase in sales, market share, or profitability of domestic producers, that are related to relief granted pursuant to a concurrent investigation or recently completed investigation. (ii)Retroactive application of final determination (I)In generalIn making any finding under section 705(b)(4)(A) or 735(b)(4)(A) in a successive investigation, the Commission shall consider whether a concurrent investigation or recently completed investigation contributes to the likelihood that the remedial effect of the countervailing duty order to be issued under section 706 or the antidumping duty order to be issued under section 736 will be seriously undermined.
(II)Burden of persuasionThe respondent in a successive investigation shall have the burden of persuasion with respect to whether— (aa)imports subject to an affirmative determination under subsection (a) of section 705 have not met the standard for retroactive application under subsection (b)(4)(A) of that section; or
(bb)imports subject to an affirmative determination under subsection (a) of section 735 have not met the standard for retroactive application under subsection (b)(4)(A) of that section.. (b)DefinitionsSection 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended by adding at the end the following:

(37)Treatment of successive investigationsFor purposes of sections 702(f), 732(f), 771(7)(E), and 784:  (A)Concurrent investigationThe term concurrent investigation means an ongoing investigation in which an affirmative determination under section 703(a) or 733(a) has been made by the Commission with respect to imports of a class or kind of merchandise that are the same or similar to imports of a class or kind of merchandise from another country that are the subject of a successive investigation.
(B)Recently completed investigationThe term recently completed investigation means a completed investigation in which an affirmative determination under section 705(b) or 735(b) was issued by the Commission with respect to imports of a class or kind of merchandise that are the same or similar to imports of a class or kind of merchandise from another country that are the subject of a successive investigation not more than 2 years before the date of initiation of the successive investigation. (C)Successive investigationThe term successive investigation means an investigation that has been initiated by the administering authority following a petition filed pursuant to section 702(f) or 732(f)..
102.Initiation of successive antidumping and countervailing duty investigations
(a)Countervailing duty investigationSection 702 of the Tariff Act of 1930 (19 U.S.C. 1671a) is amended by adding at the end the following:  (f)Initiation by administering authority of successive countervailing duty investigationA successive investigation shall be initiated—
(1)under subsection (a), if— (A)the requirements under that subsection are met with respect to imports of a class or kind of merchandise; and
(B)imports of the same or similar class or kind of merchandise are or have been the subject of a concurrent investigation or recently completed investigation; or (2)under subsection (b), if—
(A)the determinations under clauses (i) and (ii) of subsection (c)(1)(A) are affirmative with respect to imports of a class or kind of merchandise; and (B)imports of the same or similar class or kind of merchandise are or have been the subject of a concurrent investigation or recently completed investigation..
(b)Antidumping duty investigationSection 732 of the Tariff Act of 1930 (19 U.S.C. 1673a) is amended by adding at the end the following:  (f)Initiation by administering authority of successive antidumping duty investigationA successive investigation shall be initiated—
(1)under subsection (a), if— (A)the requirements under that subsection are met with respect to imports of a class or kind of merchandise; and
(B)imports of the same or similar class or kind of merchandise are or have been the subject of a concurrent investigation or recently completed investigation; or  (2)under subsection (b), if—
(A)the determinations under clauses (i) and (ii) of subsection (c)(1)(A) are affirmative with respect to imports of a class or kind of merchandise; and (B)imports of the same or similar class or kind of merchandise are or have been the subject of a concurrent investigation or recently completed investigation..
103.Issuance of determinations with respect to successive antidumping and countervailing duty investigations
(a)In generalSubtitle D of title VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.) is amended by adding at the end the following:  784.Determinations relating to successive investigations (a)In generalNotwithstanding any other provision of this title, the administering authority—
(1)with respect to a successive investigation under section 702(f)— (A)shall issue a preliminary determination under section 703(b) not later than 85 days after initiating the investigation;
(B)may not postpone under section 703(c) such deadline for the issuance of a preliminary determination unless requested by the petitioner; (C)shall obtain the information required for a determination under section 703(e); 
(D)shall make a determination under section 703(e) with respect to the investigation; (E)shall issue a final determination under section 705(a) not later than 75 days after issuing the preliminary determination under subparagraph (A); and
(F)shall extend the date of the final determination under section 705(a) if requested by the petitioner; and (2)with respect to a successive investigation under section 732(f)—
(A)shall issue a preliminary determination under section 733(b) not later than 85 days after initiating the investigation; (B)may not postpone under section 733(c) such deadline for the issuance of a preliminary determination unless requested by the petitioner;
(C)shall obtain the information required for a determination under section 733(e);  (D)shall make a determination under section 733(e) with respect to the investigation;
(E)shall issue a final determination under section 735(a) not later than 75 days after issuing the preliminary determination under subparagraph (A); and (F)may extend the date of the final determination under section 735(a)(2)..
(b)Clerical amendmentThe table of contents for the Tariff Act of 1930 is amended by inserting after the item relating to section 783 the following:   Sec. 784. Determinations relating to successive investigations.. IIResponding to market distortions 201.Addressing cross-border subsidies in countervailing duty investigations (a)Definitions (1)Countervailable subsidySection 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended—
(A)in paragraph (5)(B)— (i)in clause (i), by inserting after financial contribution the following: or allows, explicitly or otherwise, another authority to provide a financial contribution; and
(ii)in the flush text after clause (iii), by striking the country and inserting a country; and (B)in paragraph (9)—
(i)in subparagraph (B), by inserting after is exported the following: or the authority (as defined in paragraph (5)(B)) alleged to have provided subsidies to a producer of an input of such merchandise;  (ii)in subparagraph (F), by striking , and and inserting a semicolon;
(iii)in subparagraph (G), in the flush text after clause (iii), by striking the period at the end and inserting , and; and  (iv)by adding at the end the following: 

(H)in any investigation or administrative review under this title involving an allegation that a subsidy is provided by an authority (as defined in paragraph (5)(B)) within the territory of a country other than the country in which the subject merchandise is produced, a foreign manufacturer, producer, or exporter of an input used in the production of the merchandise.. (2)Upstream subsidySection 771A(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1677–1(a)(1)) is amended by striking in the same country as the authority.
(b)Initiation of investigationsSection 702(b)(4)(A)(i) of the Tariff Act of 1930 (19 U.S.C. 1671a(b)(4)(A)(i)) is amended by inserting after named in the petition the following: (or, in the case of a petition containing an allegation that a subsidy is provided by an authority (as defined in section 771(5)(B)) within the territory of a country other than the country in which the subject merchandise is produced, the authority alleged to have provided the subsidy). 202.Modification of definition of ordinary course of trade to specify that an insufficient quantity of foreign like products constitutes a situation outside the ordinary course of tradeSection 771(15) of the Tariff Act of 1930 (19 U.S.C. 1677(15)) is amended by adding at the end the following:

(D)Situations in which the quantity of a foreign like product selected for comparison under section 771(16) is insufficient to establish a proper comparison to the export price or constructed export price.. 203.Modification of adjustments to export price and constructed export price with respect to duty drawbackSection 772(c)(1)(B) of the Tariff Act of 1930 (19 U.S.C. 1677a(c)(1)(B)) is amended—
(1)by striking any; and (2)by inserting after United States the following: , but that amount shall not exceed the per unit amount of such duties contained in the weighted average cost of production.
204.Modification of determination of constructed value to include distortions of costs that occur in foreign countries
(a)In generalSection 773(b)(3) of the Tariff Act of 1930 (19 U.S.C. 1677b(b)(3)) is amended— (1)in subparagraph (A), by striking business and inserting trade; and
(2)in the flush text after subparagraph (C), by inserting before For purposes the following: For purposes of subparagraph (A), if a particular market situation exists such that the cost of materials and fabrication or other processing of any kind does not accurately reflect the cost of production in the ordinary course of trade, the administering authority may use another calculation methodology under this subtitle or any other calculation methodology.. (b)Modification of definition of ordinary course of trade To include adjusted costsSection 771(15)(C) of the Tariff Act of 1930 (19 U.S.C. 1677(15)(C)) is amended—
(1)by striking that the particular market situation prevents and inserting “that a particular market situation exists that—  (i)prevents;
(2)in clause (i), as designated by paragraph (1), by striking the period at the end and inserting , relating to normal value determined under subsection (a) of section 773; or; and (3)by adding at the end the following:

(ii)distorts certain costs of production, relating to normal value determined under subsections (b) and (e) of section 773.. 205.Special rules for calculation of cost of production and constructed value to address distorted costs (a)In generalSection 773(f)(2) of the Tariff Act of 1930 (19 U.S.C. 1677b(f)(2)) is amended—
(1)by striking A transaction and inserting the following:  (A)In generalA transaction; and
(2)by adding at the end the following:  (B)Transactions with certain entities (i)In generalIf an input for subject merchandise is produced by or acquired from a person or entity described in clause (iii), the administering authority shall disregard such production or acquisition as outside the ordinary course of trade. 
(ii)Determination of amountIf the production or acquisition of an input is disregarded under clause (i) and no other transactions are available for consideration, the determination of the amount to be used to value the input shall be based on the information available with respect to what the amount would have been but for the participation of the person or entity described in clause (iii) in the market for the input or based on any other calculation methodology. (iii)Persons and entities describedA person or entity described in this clause is—
(I)any person in a nonmarket economy country; (II)any person found to be receiving a subsidy;
(III)any person found to have sold the input referred to in clause (i) for less than fair market value into the exporting country or any other country;  (IV)an authority (as defined in section 771(5)(B)) within the territory of the exporting country or any other country; or
(V)a group of authorities described in subclause (IV) that collectively account for a meaningful share of the production of the input.. IIIPreventing circumvention 301.Modification of requirements in circumvention inquiries (a)In generalSection 781 of the Tariff Act of 1930 (19 U.S.C. 1677j) is amended by striking subsection (f) and inserting the following:

(f)Procedures for conducting circumvention inquiries
(1)Initiation by administering authorityA circumvention inquiry shall be initiated whenever the administering authority determines, from information available to it, that a formal inquiry is warranted into the question of whether the elements necessary for a determination under this section exist. (2)Initiation by inquiry request (A)In generalA circumvention inquiry shall be initiated whenever an interested party files an inquiry request that alleges the elements necessary for a determination under this section, accompanied by information reasonably available to the requestor supporting those allegations.
(B)RulesThe administering authority shall specify requirements for the contents and service of an inquiry request under subparagraph (A). (C)Acceptance of communicationsThe administering authority shall not accept any unsolicited oral or written communication from any person other than the interested party filing an inquiry request before the administering authority decides whether to initiate an inquiry, except for communications regarding the status of the consideration of the inquiry request.
(3)Action with respect to inquiry requestNot later than 20 days after the filing of an inquiry request under paragraph (2)(A), the administering authority shall— (A)initiate a circumvention inquiry;
(B)dismiss the inquiry request as inadequate and notify the requestor in writing of the reasons for the dismissal; or (C)notify all interested parties that the inquiry request will be addressed through a determination (other than a determination under this section) by the administering authority as to whether a particular type of merchandise is within the class or kind of merchandise described in an existing finding of dumping or an antidumping or countervailing duty order.
(4)Determinations
(A)Preliminary determinations
(i)In generalExcept as provided in clause (ii), not later than 90 days after the date on which the administering authority initiates a circumvention inquiry under paragraph (1) or (3)(A), the administering authority shall make a preliminary determination, based on the information available to it at the time of the determination, of whether there is a reasonable basis to believe or suspect that the merchandise subject to the inquiry is circumventing an existing finding of dumping or an antidumping or countervailing duty order.  (ii)ExtensionThe administering authority may extend the deadline under clause (i) by a period not to exceed 45 days.
(B)Final determinations
(i)In generalExcept as provided in clause (ii), not later than 120 days after issuing a preliminary determination under subparagraph (A) with respect to a circumvention inquiry, the administering authority shall make a final determination of whether the merchandise subject to the inquiry is circumventing an existing finding of dumping or an antidumping or countervailing duty order. (ii)ExtensionThe administering authority may extend the deadline under clause (i) by a period not to exceed 60 days.
(C)Other class or kind determinationsIf an inquiry request under paragraph (2)(A) is addressed through a class or kind determination described in paragraph (3)(C), the administering authority shall make such determination not later than 335 days after the filing of the inquiry request. (5)Rule of constructionNothing in this section shall be construed to prevent the administering authority from simultaneously initiating a circumvention inquiry under paragraph (1) or (3)(A) and issuing a preliminary ruling under paragraph (4)(A)..
(b)Suspension of liquidation and collection of deposits of entries subject to circumvention inquirySection 781 of the Tariff Act of 1930 is further amended by adding at the end the following:  (g)Suspension of liquidation and collection of deposits of entries subject to circumvention inquiry (1)In generalIf the administering authority initiates a circumvention inquiry under paragraph (1) or (3)(A) of subsection (f), the administering authority shall order—
(A)the suspension, or continued suspension, of liquidation of all entries of merchandise subject to the circumvention inquiry; and (B)the posting of a cash deposit, at the prevailing all-others or country-wide rate, for each entry of merchandise described in subparagraph (A).
(2)Rule of constructionNothing in this section shall be construed to prevent the administering authority from applying the requirements under this subsection in a class or kind determination described in subsection (f)(3)(C).. (c)Country-Wide application of circumvention determinationSection 781 of the Tariff Act of 1930 is further amended by adding at the end the following:

(h)Country-Wide application of circumvention determination
(1)In generalThe administering authority shall apply a determination described in paragraph (2) on a country-wide basis unless it determines that application of that determination to particular producers or exporters is appropriate. (2)Determinations describedA determination described in this paragraph is any of the following:
(A)A determination under subsection (a) with respect to merchandise completed or assembled in the United States. (B)A determination under subsection (b) with respect to merchandise completed or assembled in a foreign country.
(C)A determination under subsection (c) with respect to minor alteration of merchandise. (D)A determination under subsection (d) with respect to later-developed merchandise..
(d)Publication in the Federal RegisterSection 777(i) of the Tariff Act of 1930 is amended by adding at the end the following:  (4)Circumvention inquiriesWhenever the administering authority makes a determination under section 781 whether to initiate a circumvention inquiry or makes a preliminary or final determination under subsection (f)(4) of that section, the administering authority shall publish the facts and conclusions supporting that determination and shall publish notice of that determination in the Federal Register..
(e)Adding verification responses in circumvention inquiriesSection 782(i) of the Tariff Act of 1930 (19 U.S.C. 1677m(i)) is amended— (1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3)(B), by striking the period at the end and inserting , and; and (3)by adding at the end the following:

(4)a final determination in a circumvention inquiry conducted pursuant to section 781.. 302.Requirement of provision by importer of certification by importer or other party (a)In generalSubtitle D of title VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.), as amended by section 103(a), is further amended by adding at the end the following:

785.Requirement for certification by importer or other party
(a)Requirement
(1)In generalFor imports of merchandise into the customs territory of the United States, the administering authority may require an importer or other party— (A)to provide a certification described in paragraph (2) at the time of entry or with the entry summary;
(B)to maintain that certification; or (C)to otherwise demonstrate compliance with the requirements for that certification.
(2)Certification describedA certification described in this paragraph is a certification by the importer of the merchandise or other party, as required by the administering authority, including a certification that— (A)the merchandise is not subject to an antidumping or countervailing duty proceeding under this title; and
(B)the inputs used in production, transformation, or processing of the merchandise are not subject to an antidumping or countervailing duty under this title. (3)Available upon requestA certification required by the administering authority under paragraph (1), if not already provided, shall be made available upon request to the administering authority or the Commissioner of U.S. Customs and Border Protection (in this section referred to as the Commissioner).
(b)Authority To collect cash deposits and to assess duties
(1)In generalIf the administering authority requires an importer or other party to provide a certification described in paragraph (2) of subsection (a) for merchandise imported into the customs territory of the United States pursuant to paragraph (1) of that subsection, and the importer or other party does not provide that certification or that certification contains any false, misleading, or fraudulent statement or representation or any material omission, the administering authority shall instruct the Commissioner— (A)to suspend liquidation of the entry;
(B)to require that the importer or other party post a cash deposit in an amount equal to the antidumping duty or countervailing duty applicable to the merchandise; and (C)to assess the appropriate rate of duty upon liquidation or reliquidation of the entry.
(2)Assessment rateIf no rate of duty for an entry is available at the time of assessment under paragraph (1)(C), the administering authority shall identify the applicable cash deposit rate to be applied to the entry, with the applicable duty rate to be provided as soon as the duty rate becomes available. (c)PenaltiesIf the administering authority requires an importer or other party to provide a certification described in paragraph (2) of subsection (a) for merchandise imported into the customs territory of the United States pursuant to paragraph (1) of that subsection, and the importer or other party does not provide that certification or that certification contains any false, misleading, or fraudulent statement or representation or any material omission, the importer of the merchandise may be subject to a penalty pursuant to section 592 of this Act, section 1001 of title 18, United States Code, or any other applicable provision of law..
(b)Clerical amendmentThe table of contents for the Tariff Act of 1930, as amended by section 103(b), is further amended by inserting after the item relating to section 784 the following:   Sec. 785. Requirement for certification by importer or other party.. 303.Clarification of authority for Department of Commerce regarding merchandise covered by antidumping and countervailing duty proceedings (a)Coverage by antidumping or countervailing duty proceedingTo determine whether merchandise imported into the United States is covered by an antidumping or countervailing duty proceeding under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), the administering authority may use any reasonable method and is not bound by the determinations of any other Federal agency, including tariff classification and country of origin marking rulings issued by the Commissioner of U.S. Customs and Border Protection.
(b)Origin of merchandiseTo determine the origin of merchandise for purposes of an antidumping or countervailing duty proceeding under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), the administering authority may apply any reasonable method and may consider relevant factors, including— (1)whether the upstream and downstream products are within the same class or kind of merchandise;
(2)whether the merchandise, or an essential component thereof, is substantially transformed in the country of exportation; (3)the extent to which the merchandise is processed; or
(4)any other factors that the administering authority considers appropriate. (c)Administering authority definedIn this section, the term administering authority has the meaning given that term in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1)).
304.Asset requirements applicable to nonresident importers
(a)In generalPart III of title IV of the Tariff Act of 1930 (19 U.S.C. 1481 et seq.) is amended by inserting after section 484b the following:  484c.Asset requirements applicable to nonresident importers (a)DefinitionsIn this section:
(1)Importer; nonresident importerThe terms importer and nonresident importer have the meanings given those terms in section 641(i). (2)Resident importerThe term resident importer means any importer other than a nonresident importer.
(b)Requirements for nonresident importersExcept as provided in subsection (c), the Commissioner of U.S. Customs and Border Protection shall— (1)require a nonresident importer that imports merchandise into the United States to maintain assets in the United States sufficient to pay all duties that may potentially be applied to the merchandise; and 
(2)require a bond with respect to the merchandise in an amount sufficient to ensure full liability on the part of a nonresident importer and the surety of the importer based on the amount of assets the Commissioner determines to be sufficient under subsection (c). (c)Determination of amount of assets required To be maintainedFor purposes of subsection (b)(1), the Commissioner shall calculate the amount of assets sufficient to pay all duties that may potentially be applied to merchandise imported by a nonresident importer based on an amount that exceeds the amount, calculated using the fair market value of the merchandise, of all duties, fees, interest, taxes, or other charges, and all deposits for duties, fees, interest, taxes, or other charges, that would apply with respect to the merchandise if the merchandise were subject to the highest rate of duty applicable to such merchandise imported from any country.
(d)Maintenance of assets in the United States
(1)In generalFor purposes of subsection (b)(1), a nonresident importer of merchandise meets the requirement to maintain assets in the United States if the importer has clear title, at all times between the entry of the merchandise and the liquidation of the entry, to assets described in paragraph (2) with a value equal to the amount determined under subsection (c). (2)Assets describedAn asset described in this paragraph is—
(A)an asset held by a United States financial institution;  (B)an interest in an entity organized under the laws of the United States or any jurisdiction within the United States; or 
(C)an interest in real or personal property located in the United States or any territory or possession of the United States.  (e)ExceptionsThe requirements of this section shall not apply with respect to a nonresident importer—
(1)that is a validated Tier 2 or Tier 3 participant in the Customs–Trade Partnership Against Terrorism program established under subtitle B of title II of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 961 et seq.); or (2)if the Commissioner is satisfied, based on certified information supplied by the importer and any other relevant evidence, that the Commissioner has the same or equivalent ability to collect all duties that may potentially be applied to merchandise imported by the importer as the Commissioner would have if the importer were a resident importer.
(f)ProceduresThe Commissioner shall prescribe procedures for assuring that nonresident importers maintain the assets required by subsection (b). (g)Penalties (1)In generalIt shall be unlawful for any person to import into the United States any merchandise in violation of this section.
(2)Civil penaltiesAny person who violates paragraph (1) shall be liable for a civil penalty of $50,000 for each such violation. (3)Other penaltiesIn addition to the penalties specified in paragraph (2), any violation of this section that violates any other provision of the customs and trade laws of the United States (as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301)) shall be subject to any applicable civil or criminal penalty, including seizure and forfeiture, that may be imposed under that provision or title 18, United States Code..
(b)Clerical amendmentThe table of contents for the Tariff Act of 1930 is amended by inserting after the item relating to section 484b the following:   Sec. 484c. Asset requirements applicable to nonresident importers.. (c)Effective dateSection 484c of the Tariff Act of 1930, as added by subsection (a)—
(1)takes effect on the date of the enactment of this Act; and  (2)applies with respect to merchandise entered, or withdrawn from warehouse for consumption, on or after the date that is 180 days after such date of enactment. 
IVCountering currency undervaluation
401.Investigation or review of currency undervaluation under countervailing duty lawSection 702(c) of the Tariff Act of 1930 (19 U.S.C. 1671a(c)) is amended by adding at the end the following:  (6)Currency undervaluationFor purposes of a countervailing duty investigation under this subtitle in which the determinations under clauses (i) and (ii) of paragraph (1)(A) are affirmative and the petition includes an allegation of currency undervaluation by the government of a country or any public entity within the territory of a country that meets the requirements of clause (i) of that paragraph, or for purposes of a review under subtitle C with respect to a countervailing duty order involving such an allegation, the administering authority shall examine in its investigation or review whether currency undervaluation by the government of a country or any public entity within the territory of a country is providing, directly or indirectly, a countervailable subsidy..
402.Determination of benefit with respect to currency undervaluationSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C. 1677(5)(E)) is amended— (1)in clause (iii), by striking , and and inserting a comma;
(2)in clause (iv), by striking the period at the end and inserting , and; (3)by inserting after clause (iv) the following:

(v)in the case of a transaction involving currency, if there is a difference between the amount of currency received in exchange for United States dollars and the amount of currency that the recipient would have received absent an undervalued currency.; and (4)in the flush text following clause (v), as added by paragraph (3), by adding at the end the following: For purposes of clause (v), a determination of the existence and amount of a benefit from the exchange of an undervalued currency shall take into account a comparison of the exchange rates derived from a methodology determined by the administering authority to be appropriate in light of the facts and circumstances to the relevant actual exchange rates. That determination shall rely on authoritative information that is on the administrative record..
VGeneral provisions
501.Application to Canada and MexicoPursuant to section 418 of the United States-Mexico-Canada Agreement Implementation Act (19 U.S.C. 4588), the amendments made by this Act apply with respect to goods from Canada and Mexico.  502.Effective date (a)In generalExcept as provided by subsection (b) or (c), the amendments made by this Act apply to countervailing duty investigations initiated under subtitle A of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), antidumping duty investigations initiated under subtitle B of title VII of such Act (19 U.S.C. 1673 et seq.), reviews initiated under subtitle C of title VII of such Act (19 U.S.C. 1675 et seq.), and circumvention inquiries requested under section 781 of such Act (19 U.S.C. 1677j), on or after the date of the enactment of this Act.
(b)Applicability
(1)In generalThe amendments made by this Act apply to— (A)investigations or reviews under title VII of the Tariff Act of 1930 pending on the date of the enactment of this Act if the date on which the fully extended preliminary determination is scheduled is not earlier than 45 days after such date of enactment; 
(B)circumvention inquiries initiated under section 781 of such Act before and pending on such date of enactment; and (C)circumvention inquiries requested under section 781 of such Act but not initiated before such date of enactment.
(2)Deadlines for circumvention inquiries
(A)DeterminationsIn this case of a circumvention inquiry described in paragraph (1)(B), subsection (f)(4) of section 781 of the Tariff Act of 1930, as amended by section 301(a), shall be applied and administered— (i)in subparagraph (A)(i), by substituting the date of the enactment of the Eliminating Global Market Distortions To Protect American Jobs Act of 2021 for the date on which the administering authority initiates a circumvention inquiry under paragraph (1) or (3)(A); and
(ii)in subparagraph (C), by substituting the date of the enactment of the Eliminating Global Market Distortions To Protect American Jobs Act of 2021 for the filing of the inquiry request. (B)Actions with respect to inquiry requestsIn this case of a circumvention inquiry described in paragraph (1)(C), the administering authority (as defined in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1))) shall, not later than 20 days after the date of the enactment of this Act, take an action described in subsection (f)(3) of section 781 of the Tariff Act of 1930, as amended by section 301(a), with respect to the inquiry. 
(c)Retroactive application of modification of sales below cost provisionSection 773(b)(3) of the Tariff Act of 1930 (19 U.S.C. 1677b(b)(3)), as amended by section 204(a), applies to— (1)antidumping duty investigations initiated under subtitle B of title VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.) on or after June 29, 2015;
(2)reviews initiated under subtitle C of title VII of such Act (19 U.S.C. 1675 et seq.) on or after June 29, 2015; (3)resulting actions by U.S. Customs and Border Protection; and
(4)civil actions, criminal proceedings, and other proceedings before a Federal court relating to proceedings referred to in paragraphs (1) or (2) or actions referred to in paragraph (3) in which final judgment has not been entered on the date of the enactment of this Act.  